Citation Nr: 0945207	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran appeared for an RO hearing in February 2006 and a 
Travel Board hearing in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In an October 2009 letter, the Board informed the Veteran 
that it was not able to record and produce a written 
transcript of his July 2009 Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  He was given several 
options for a new hearing.  In a response received in 
November 2009, the Veteran confirmed that he wanted another 
Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the Hartford VARO as soon as 
practically possible.  He and his 
representative should be notified of the 
time and place to report for the scheduled 
hearing.  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


